*327OPINION.
Teussell:
The Internal Revenue Bureau’s Estate Tax Regulations No. 68, article 13, respecting the valuation of stocks and bonds, provides :
Stock in a close corporation should he valued upon the basis of the company’s net worth, earning and dividend-paying capacity, and all other factors having a bearing upon the value of the stock.
While this exact language was not contained in the Bureau regulations issued under the Revenue Act of 1921, it appears to us that this provision expresses the latest and the best judgment of the Treasury Department respecting the valuation of stocks and other securities, under conditions similar to those existing in the instant case, and we believe that this regulation is substantially fair and just. This regulation means that, in valuing stocks under the conditions prevailing in this case, consideration must be given to all of the elements mentioned and not to any one of them exclusive of the others. Boyd v. Heiner, 5 Am. Fed. Tax Rep. 6069. The Commissioner’s deficiency letter indicates that he fixed the value of the decedent’s stock on the basis of the earning capacity only, ignoring the dividend payments and the book value or net worth of the stock. We are therefore unable to agree with his valuation.
The figures of net worth or book value, taken alone, would produce ⅝ valuation of $189. Considering the dividend rates of 1923 of 15 per cent, it may be observed that, if a dividend rate of 8 per cent would establish a par value of stock, a dividend rate of 15 per cent would establish a value of $187.50. Referring to the sale of March 5, 1918, it will be found that at or near the time of this sale the dividend rate of 16 per cent might be taken as establishing a value for the stock of $200, while the net worth would produce a value of $210, and the purchaser paid $250. The purchaser paid an amount equivalent to 25/21 of the book value. This ratio applied to the book value of 1923 would produce a selling value of $225 per share, and we therefore have found that the decedent’s 180 shares of stock in the Commercial Bank of Blue Island had a value, at the date of his death, of $225 per share.
Order of redetermination m accordance with the foregoing findings of fact and opinion wUl he entered on 15 days' notice, under Bule 50.